Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (CN 104103900A), hereinafter Chen.
Regarding claim 1, Chen (Figure 1) teaches a broadband dual-polarization filtering base station antenna unit comprising four dipole arms 10, four parasitic branches 12 and a feed structure 11, wherein two of the dipole arms are arranged oppositely, the other two dipoles are also arranged oppositely, the four dipole arms correspond to the four parasitic branches respectively, each dipole arm is coupled to a corresponding parasitic branch, the feed structure is connected with the four dipole arms; the four dipole arms and the four parasitic branches are provided on an upper layer of the dielectric plate 1 by printing, to form the radiators of the antenna unit; and the first dipole arm, second dipole arm, third dipole arm and fourth dipole arm correspond to the first parasitic branch, second parasitic branch, third parasitic branch and fourth parasitic branch respectively.
Regarding claim 8, as applied to claim 1, Chen (Figure 1) teaches that the antenna unit is in a crossed dipole form, a bowl-shaped dipole form, a slot antenna form or a patch antenna form.
Regarding claim 10, Chen (para [0007]) teaches a communication device comprising the antenna unit according to claim 1.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 2-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 2, as applied to claim 1, Chen teaches the claimed invention except explicitly mention the specific size of each dipole arm and size of each parasitic branch.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the size of each dipole arm to control a frequency position of an upper stopband radiation null, and configure the size of each parasitic branch to control a frequency position of a lower stopband radiation null, a coupling amount between each dipole arm and the corresponding parasitic branch and a size of the parasitic branches are used to achieve independent controllable band-pass filtering of a radiation suppression null.
Regarding claim 3, as applied to claim 2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the size of the dipole arm and a spacing between the dipole arm and the corresponding parasitic branch to control the coupling amount between each dipole arm and the corresponding parasitic branch.
Regarding claim 4, as applied to claim 1, Chen teaches four orthogonal baluns 11.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the feed structure to comprise two mutually orthogonal baluns, each balun comprises a feed line, a lower end of the feed line connected with a coaxial line for impedance matching.
Regarding claim 5, as applied to claim 4, it would have been an obvious matter or design choice to configure each balun to comprise a substrate, the feed line is arranged on a front surface of the substrate, and a back surface of the substrate is a ground plane.

Regarding claim 6, as applied to claim 5, it would have been an obvious matter of design choice to configure a height of the substrate to be a quarter of a wavelength corresponding to a center frequency of the antenna unit for optimum antenna performance.
Regarding claim 7, as applied to claim 1, it would have been an obvious matter of design choice to configure the parasitic branches to be U-shaped structures, C-shaped structures, V- shaped structures or top hat-shaped structures to achieve a desired radiation characteristics.
Regarding claims 9 and 11, Chen (Figure 1, para [0007]) teaches a communication device comprising a base station antenna.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure at least two antenna units according to claim 1 to increase the gain of the base station antenna.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845